Citation Nr: 1702058	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  13-07 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Owen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to June 1986, January 1991 to October 1991, and July 1994 to January 2011.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which, in pertinent part, granted service connection for bilateral hearing loss, evaluated as noncompensable, effective February 1, 2011.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's service-connected hearing loss has been evaluated as zero percent disabling.  However, the Veteran feels that his condition is worse than the noncompensable rating assigned.  See May 2012 Notice of Disagreement. 

The Veteran's VA treatment records indicate that the Veteran had an audiogram in connection with his March 2013 audiology consult.  The examiner noted that the Veteran had a speech discrimination score of 90 percent with normal hearing through 1000 Hz sloping to a steep mild to severe high frequency sensorineural hearing loss.  The examiner further noted that the audiogram would be viewable through ROES Audiogram module.  See March 2013 VA Medical Center - Orlando treatment records.

The audiogram associated with the March 2013 consult has not been made a part of the Veteran's electronic claims file.  While the May 2013 supplemental statement of the case (SSOC) reflects that treatment records from the Orlando medical center for the period of January 2013 to April 2013 were considered, it is not clear from the record that the RO reviewed the March 2013 audiogram.  Furthermore, because the audiogram has not been made part of the record, the Board is not able to review it while the case is on appeal.

Therefore, the Board remands the case, in order that the RO obtain the audiogram associated with the March 2013 audiology consult and associate it with the Veteran's electronic claims file.  

The Board notes that the most recent VA audiology examination was in May 2013.  The March 2013 audiology exam demonstrates potentially worse symptomology with a finding of 90 percent speech discrimination.  

In light of the more than three years that have elapsed since the last VA audiology examination and the medical evidence that such condition may have worsened in severity, the Board concludes that a new VA examination is necessary to determine the current severity of the Veteran's service-connected bilateral hearing loss.

In addition, any outstanding VA outpatient treatment records should be obtained.  The most recent VA outpatient treatment records on file are dated in April 2013.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the audiogram associated with the March 2013 audiology consult at the VA Medical Center - Orlando and associate it with the Veteran's electronic claims file.

2.  Obtain any outstanding VA treatment records dated since April 2013.

3.  Thereafter, the AOJ should refer the Veteran for a new VA audiological examination to address the current severity of bilateral hearing loss.  The records should be made available to the VA examiner for review.  All appropriate tests and studies should be conducted.  The examiner should provide a complete report of audiometric findings.  Any difficulty in conducting the test should be set out in detail.

4.  After completing the above, and any other development as may be indicated, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



